Citation Nr: 0434255	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)\
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Denise Casula


INTRODUCTION

The veteran had active service from March 1943 to February 
1946 and from August 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO rating decision which denied 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  In December 2004 the veteran testified at 
a videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge.  In December 2004, the veteran's 
motion to have his case advanced on the Board's docket was 
granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends he had noise exposure during service.  
He reports an incident during basic training in March 1943 
when he was detailed to the firing range.  He claims that a 
trainee to his left fired a rifle with "the breach slightly 
open" causing a loud explosion which the veteran claims 
caused him to be deaf for a few days.  

The medical evidence of record reflects that the veteran has 
current bilateral hearing loss disability.  38 C.F.R. § 
3.385.  


In support of his claim, the veteran submitted a medical 
opinion from Dr. Marilyn Larkin, a private audiologist, who 
opined that the veteran's hearing loss (bilateral severe 
sensorineural) was as likely as not the result of acoustic 
trauma suffered in the military.  

While Dr. Larkin's opinion links the veteran's current 
hearing loss to service, there is no rationale provided and 
no references to supporting evidence, other than the 
veteran's self-reported history of noise exposure in service 
only.  It appears from the veteran's testimony and statements 
that there is no service documentation which would support 
his contentions of sustaining acoustic trauma during the 
incident in basic training.  In terms of supporting his 
contentions, however, the veteran has reported that after the 
incident in service, his hearing gradually returned to a 
degree where he was able to function for almost 20 years, but 
in his late 30s his hearing deteriorated to the point where 
he had to use hearing aids.  He reported he retired from the 
Federal government in 1973 due to hearing disability.  The RO 
has not made an attempt to obtain records pertaining to the 
veteran's Federal retirement, including any medical 
evaluations conducted with his disability retirement.  This 
should be done.  The veteran should then be scheduled for a 
VA audiological examination, to include a review of the 
claims file.

In light of references made in the July 2003 statement of the 
case pertaining to unnamed "medical treatises", it appears 
that the RO, in its decision, relied upon unnamed treatises 
to which the veteran has not been given the opportunity to 
respond.  In Thurber v. Brown, 5 Vet. App. 119 (1993), the 
Court held that a claimant must be provided with reasonable 
notice of and a reasonable opportunity to respond to the 
evidence that is relied upon in adjudicating the claim.  
While the RO apparently reached a decision at least partly 
based on the unnamed medical treatises, the Board is not 
permitted under the law to make such a finding without 
providing sufficient reasons and bases, or notice of the 
evidence relied upon in reaching that determination.  
Therefore, on remand the RO should specifically explain in a 
supplemental statement of the case what evidence was relied 
upon in rendering a decision, and associate that evidence 
with the claims folder.  



Accordingly, this matter is REMANDED for the following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  After securing the necessary 
releases, the RO should obtain all 
records pertaining to the veteran's 
disability retirement from the Federal 
government.  

3.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA audiological 
examination to determine the nature and 
probable etiology of his bilateral 
hearing loss and tinnitus.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a history of the 
veteran's exposure to acoustic trauma 
before, during, and after service.  On 
the basis of historical information, a 
review of the claims file and current 
clinical and audiometric findings, the 
examiner should be requested to express 
an opinion as to whether it is at least 
as likely as not (i.e. at least 50 
percent probability) that the veteran's 
current bilateral hearing loss and/or 
tinnitus are related to the alleged noise 
exposure during service, rather than to 
intervening causes.  Any opinions 
expressed should be supported by 
appropriate evidentiary references and 
rationale.

4.  Thereafter, the RO should 
readjudicate the claims.  If the claims 
remain denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on his claim, 
including a summary of the evidence of 
record (and specifically any medical 
treatises utilized), and discussion of 
all pertinent legal authority.  The RO 
should allow an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




